JS44 <Rev 02::9)                      ?ef . I.
                                             Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 1 of 22

 The JS 44 civil cover sheet and the 1dformatton co me
                                                         'I                                                IVIL COVER SHEET
                                                            e1 either repla4.nor supplement the filmg and service ofpleadmgs or other papers as required by, law, except as
                                                                                                                                                                                                         J       q-cV- 35g7
 prmnded by local rules of court This form, approved by the Jud1c1al Confe'tfllf>~f the Cmted States m September 1974, 1s requJred for the use of the Clerk of Court for the
 purpose of m1t1atmg the civil docke.~t (SH LV/trfll,/CTTON~ ON NEX1 PADf O{, Il!IS fORM)

 I. (a) PLAINTil'FS                                                                                                                                     DEPENDA!'lTS
 JOHN MAHONEY. on behalf of himself and all ot                                                                        rly situated
                                                                                                                                                         BOYD GAMING CORPORATION

       (b) County of Residence of First Listed Plamt1ff                                                                                                County of Residence of hrst Listed Defendant
                                              (F.XCEPT IN US PIAINTl 1' CASES;                                                                                                (IN /IS PLAJNTIFF(ASESOJ"7 YJ
                                                                                                                                                        "<OTP           JN LAND CONDEMNATION CASLS, USE THE :..OCATION OF
                                                                                                                                                                        THF TRACT OF LAND INVOt VRD

                                                                                                                                                         Attorneys (If Known;

 David S Glanzberg. Glanzberg Tobias Law.       outh Broad Street,
 Suite 1640 Ph1ladelph1a. PA 19109 Tel 215-981-5400

 II. BASIS OF JURIS                                   Tl 0 !'l fPlace an           X' tn One Box Only1                             III. CITIZENSHIP OF PRI~CIPAL                                                   PARTIES(Ptacean "X lnOneBoxforP/amttff
                                                                                                                                                  ffot Dtvers1ty Cases Only)                                                         and One Box for Defendant)
 '.1   I   L 5 Government                             ~ 3 federal Quesnon                                                                                                             PTF         DEF                                               PTF      DEF
              Plamnff                                              (US Government Not a Party)                                            C1nzen of Dus State                         '.1 I       '.1 I          Incorporated or Pnnc1pal Place       '.1 4   'j 4
                                                                                                                                                                                                                   of Bosmess In Dus State

 '.1 2     L S Government                                         1vers1ty                                                                CJ!Izen of l\nother State                   '.1 2        '.1       2   Incorporated and Pnnc1pal Place                '.1 5    '.1 5
               Defendant                                           (Indicate ('mzensh1p of Parties tn Item llf;                                                                                                     of Busmess In Another State

                                                                                                                                                                                      '.1 3        ::J       3   Fore1gn "Jal!on                                '.1 6    '.1 6


 IV. !'IATt:RE OF S                                                                                                                                                                                 Chck here for Nature of Suit Code Desw t1ons
               <:ON TRACT                                                                                                                     FORl<EIIl RE/P'ENALTY                                      BANKRUPTC\'                                OTHERSTATI:TES
 '.1 I IO Insurance                                        PERSONAL IN.TI.:R\'                           PERSONAL INJlR\'                          '.1 625 Drug Related Seizure       :::J 422 Appeal 28 t.:SC 158                        n      375 False Clanns Act
 '.1 120 Manne                                         '.1 310 Airplane                             '.1 365 Personal lnJUI) ·                               of Property 21 t.:SC 881   '.1 423 Withdrawal                                 n      376 Qm Tam ( 31 GSC
 '.1 I 30 Miller Act                                  n 315 Arrplane Product                                  Product Liab1bty                     '.1 690 Other                                   28 USC 157                                          3729(a))
 '.'1 l 40 Negonable Instrument                                   Liab1hty                          '1 36 7 Health Carei                                                                                                                   '.1   400 State Reappornonment
 '1 I SO Recovery of Overpayment                       ':J 320 Assault, Libel &                              Phannaceuucal                                                                  PROPERTY RIGHTS                                ':J   410 Anlltrust
            & f .nforcement of Judgment                           Slander                                    Personal lnJUI)                                                          '1 820 Copynghts                                    '.1    430 Banks and Bankmg
 '°1 I 5 l Medicare Act                               '.1 330 Federal rmployers ·                            Product L1ab1hty                                                         '.1 8.30 Patent                                      '.1   4 50 Connnerce
  '."J l 52 Recovery of Defaulted                                 Liab1bty                          :'.1 368 Asbestos Personal                                                        '.1 835 Patent · Abbreviated                         '.1   460 Deportal!on
            Student l.oans                            '.1 340 Manne                                           lnJUI) Product                                                                      New Drug Apphcal!on                      '.1   4 70 Racketeer Influenced and
            (Excludes Veterans)                       ::J 34 5 Manne Product                                  l iabi hty                                                              '.1 840 Trademark                                               Corrupt Orgamzat1ons
  -1 I 5 3 Recovery of Overpayment                                L1ab1hty                              PERSONAL PROPERTY 1------'L"'A""B"'O,.,R=-----+---'S"-'OC=IA=L"'S"'E'"C""l"':"'R""IT'""¥"----i '.1                                       480 Consumer Credit
            of Veteran s Benefits                     '.1 350 Motor Velnde                         n 370 Other Fraud                              '.1 710 Farr Labor Standards        '.1 861 HIA ( 1395ft)                                '.1   485 Telephone Consumer
 '.'1 160 Stockholders Smts                           '1 355 Motor Velncle                          '.1 371 Truth m Lend.Ing                                Act                       '.1 862 Black Lung (923)                                         Protecl!on Act
 '.1 190 Other Contract                                          Product Liab1hty                  n 380 Other Personal                           '.1 720 Labor/Management            CJ 863 DIWCDIWW {405(g)) '.1                               490 Cable/Sat TV
 '.'1 195 Contrac.t Product J.tab1hty                  '.1 360 Other Personal                                Property Damage                                Relanons                  "1 864 SSID Title XVI                                '.1   850 Secunl!es/Commod1lle5'
 '.1 196 Franch1 se                                              lnJUI)                             '.1 385 Property Damage                       '.1 740 Railwa} Labor Ac~           CJ 865 RSI {405(g))                                             Lxchange
                                                      '.1 362 Personal Injury ·                              Product L1ab1hty                      CJ 751 Fannl} and Medical                                                               '.1   890 Other Statutory Acllons
                                                                 Medical Mal ractJce                                                                        Leave Act                1 - - - - - - - - - - - - - i '.1                           891 Agncultural Acts
.__...... R::;E,..A,,,L""P'"'R,,,O=P"'E"'R"'I-"Y---+---'C"'M'"""'L=R::I.,,Gc:.HT=S'----l--"P-"RJ=S-"O'"N""E"'R>.;P'"'E"'T.._I..,T:.:I"'O"-N"'S"-1 '.1 790 Other Labor L1nganon       1--F'-'E"'D"'E"'RA="'L""T'-'AX="'S,,.l.:.IT.:.S"---l '.1    893 Lmrronmental \1atters
 '.1 210 Land Condernnal!on                           "'I 440 Other ClVll Rights                         Habeas Corpus.                           '.1 791 Employee Reurement          "'I 870 Taxes (L S Plaml!ff                          )     895 Freedom of lnformat10n
  '.1 220 Foreclosure                                 '.1 441 Votmg                                 '.1 463 Aben Detamee                                   Income 5ecunty Act                     or Defendant)                                        Act
 '.1 230 Rent I.ease & EJectment                      '.1 442 Employment                           '.1 510 MotJons to Vacate                                                          CJ 871 IRS -Third Party                              )     896 Arbitration
'.1 2~0 TOrts to Land                                 '.1 44 3 Housmg/                                      Sentence                                                                              26 USC 7609                             '1     899 Achmmstrallve Procedure
'.1 24 5 Tort Product L1ab1hty                                   AccommodatJons                    '.1 5 30 General                                                                                                                                   AcvRev1ew or Appeal of
'.1 290 All Other Real Property                       '."J 445 Amer w,D1sab1lmes · n 5 35 Death Penalty                                                     l'VIMIGRA TION                                                                            Agenc} DeclSlon
                                                                 f,mployment                             Other·                                   "1 462 Natural!zal!On ApphcallOn                                                        '.1    950 Const1tut1onahty of
                                                              6 Amer w,D1sab1hnes · '.1 540 Mandamus & Other                                      '.1 465 Other lmnngrallon                                                                           '>tate '>tatutes
                                                                 Other                             '.1 550 C1vtl Rights                                    Acnons
                                                              8 Lducal!on                          '.1 5 55 Pnson Condinon
                                                                                                   '.1 560 C1VJI Detamee ·
                                                                                                            Condinons of
                                                                                                            Confinement


                                             Removed from                       '1 3         Remanded from                       '.1 4 Reinstated or                ,     5 I ransferred from                    '.1 6 Mult1d1stnct                    :J 8 Mult1d1stnct
                                             State Court                                     Appellate Court                           Reopened                               Another D1stnct                            L1t1gat10n ·                        L1t1gat10n ·
                                                                                                                                                                             'specify)                                   Transfer                            DITect hie
                                                          Cite the lJ S C1v1I Statute under which you are filmg (Do not cile jurisdictional statutes unless diversity;
                                                           Title 111 of the Amen cans with D1sab1J1t1es Act
                                                              nef descnpllon of cause

VII. REQLESTED IN                                                CHECK IF nus IS A ('LASS ACTIO"<                                             DEMAND$                                                        CHECK      YES only 1f
     COMPLAINT:                                                  CNDER Rt:LE 23, F R Cv P                                                                                                                    JL'RV DEMAND:
VIII. RELATED,CASE(
                                                               (See 1nstrnc11ons1
      IF ANY                                                                                  JLDGf,                                                                                           DOCKET Nl:MBER
DATE                                                   n           or AITOR1';FY OF                SJGl\iA rt;Rf,                                    Rf.CORD
07/31/2019                           _ __,':.>'--------Ltsl David S Glanzberg
FOR OFFICE t:SE ONLY

       RECEIPT#                               A\101.,'NT                                                 APPL YING IFP                                                   JL'DGE                                          MAG Jl:DGE                AUG 7 2019
Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 2 of 22




                                       r
                                       t

                                        '
                                       I\."
                                       r
                                            fl.'_
                                                    Court Name:       EDPA-Ph1lad~!ph1a
                                                    !h111s1on: 2
                                                    Receipt Nuraber: PP£201777
                                                    Ci~h1er    ID: stomas
                                       lI           Transa'.:'t1on Viite: 138/07i2019
                                                    Pater     Na~e: ~O      OF DAVID S•. GLANZBfRG ESQ
                                                    CIVIL fllING FEE
                                       !             'or: LO OF DAVTD S. GLANZP.ERG ESG
                                                     Amount:        H30.00
                                                    CIVU FIL!H& FEE
                                                     For: LO OF DAVID S. GLANZBERG ESO
                                                     Attount:                $4[~.0@
                                                    tIVIL FILING FEE
                                                      For: ~o OF DAViD         s.   GLANZ~ERG     ESQ
                                                     Amount:         $400.00
                                                    CIVIL FILING FfE
                                                     For~     LO OF   ~Av   ID S.   fi.JiNZDER~   ESQ
                                                     Amount:                 $4B0.00
                                                    CIVIL F~LIHG FEE
                                                     for: LO GF DAVID S. GLANZDE'RG £Sil
                                                     Aiilount:               S4fl0.00
                                                    ~·iiPER   CHECK CONVERSIJN
                                                     Re11tter: LO OF DAVID S. GLANZB£RG ESQ
                                                     Check/"oney Order Nu~: 1836
                                                     Amt Tendered: $2,00@.00
                                                    Tot<Jl Due:     $2,~00.~0
                                                    Total Tendered: $2,000.00
                                                    Change Amt:     $0. 00


                                                    Only when bank clears the check,
                                                                             rredlt of
                                                    llfl'.'iley order, er veT'lflei:.
                                                    fu~d5 ls the fee or debt off1c1alliv
                                                    paid o~ d1sch~rged. A $5j fe~ ~11
                                                    b(' charged fo-r a r-etur·ned check,

                                       I
                                       l
                                       I
                                       L
                                                                         .,
                               Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 3 of 22
                               ·,           P''         -=-[R THEVliITED sr An:s 01siRICT col'RT
                                                                   EASTER.' DISTRICT OF PESSSYLV ANIA                                     19                       3 58 7
                                                          1                   DESIG:'liA TION FOR'\1
                         (to be used by counsel or prose plamtljf to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff:·~:~                      '       .~ 7203 Centennial Station, Warmin~t~r, PA 18974
 Address of Defendant:
                                                           2595 Interstate Dr. Suite 103, Harrisburg PA 17110
                                                                                                      --            ..      -·   -    -

 Place of Accident, Incident or Transaction: _                   _
                                                                                                            Bucks County


 RELATED CASE, IF ANY:

 Case Number                                                         Judge     _                                                 Date Terrnmated

 C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

        Is this case related to property mcluded man earher numbered Sutt pendmg or w1thm one year                                    YesD                ~off
        prev10usly terrnmated action m this court9

 2      Does th1:; case mvolve the same issue of fact or grow out of the same transaction as a pnor Sutt
        pendmg or w1thm one year previously terrnmated action in this court9
                                                                                                                                     YesD                 No      CT
        Doe& this case mvolve the vahd1ty or mfrmgement of a patent already m sutt or any earlier                                     YesO                Nou
        numbered case pendmg or withm one year previously terrnmated action ofth1s court?

4       Is this case a second or successive habeas corpus,            c1 1 cunty appeal, or prose civil rights                       YesD                 NoLf
        case filed by the same md1vidual?

I certify that, to my knowledge, the withm case                                      related to any case now pendmg or w1thm one year prev10usly terrnmated action m
this court except as noted above

 DAU,                     ~I{ l?---                                           Attorney-at-Law I Pro Se Plamtlff
                                                                                                                                          j}ll?:_~--
                                                                                                                                                Attorney ID   #   (if applicable)



 CIVIL: (Place a '../ in one category only)

A.             Federal Question Cases.·                                                         8-    Diversity Jurisdiction Cases:

D       1      Indemmty Contract, Manne Contract, and All Other Contracts                      D      I     Insurance Contract and Other Contracts
D       2      FELA                                                                            D      2     Airplane Personal Injury
D       3      Jones Act-Personal In1ury                                                       D      3     Assault, Defamation
D       4      Antitrust                                                                       D      4     Marme Personal Injury

B
D
        5
        6
        7
               Patent
               Labor-Management Relations
               Civil Rights
                                                                                               D
                                                                                               D
                                                                                               D
                                                                                                      5
                                                                                                      6.
                                                                                                      7.
                                                                                                            Motor Vehicle Personal Injury
                                                                                                            Other Personal Injury (Please specify)
                                                                                                            Products Liability
D       8      Habeas Corpus                                                                   D      8     Products L1ab1lity - Asbestos

B
0
        9
        10
        II
               Securities Act( s) Cases
               Social Secunty Review Cases
               All other Federal Question Cases
                                                                                               D      9     All other D1vers1ty Cases
                                                                                                            (Please specify)                                        -----
               (Please specify)    Americans with D1sab1h_!1~s.. Afil446)



                                                                               ARBITRA no ... CERifflCATIO!'i
                                                      (The effect of this certzflcatwn zs to remove the case from ehg1b1lrty for arbztratton)

I,            David S. Glanzberg                               , counsel of record or pro se plaintiff, do hereby certify

                 ursuant to Local C1v1l Rule 53 2, § 3(c) (2), that to the best of my knowledge and bellef, the damages recoverable m this clVll action case
                · ceed the sum of $1 50,000 00 exclusive of mterest and costs

                    elief other than monetary damages is sought


                    /05/2019                                                                                                                      PA 50820
                                                                              Attorney-at-La-.. ; Pro Se Plamt1ff                           Attorney ID #(if appllcable)

NOTb A tnal de novo wtll be a tnal by JUTY only if there h'IS been comphance "''th F RC P 38                                                           .AUG - 7 201g
Civ 609 f'j,JQJ8J
          Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 4 of 22



                       IN THE CNITED STATES DISTRICT COURT
                    FOR'THE EASTER~ DISTRICT OF PE1'"NSYl,VANIA

                    CASE MANAGEMENT TRACK DESIGNATION FOR\1

JOHN MAHONEY. on behalf of himself and                                       CIVIL ACTION
all others s1m1larly situated
                       v.
                                                                                   19          358 7
BOYD GAMING CORPORATION                                                      NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plamtiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus ·Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plamtiff Social Security Benefits.                                    ( )

(c) Arbitration.,.. Cases required to be designated for arbitration under Local Civil Rule 53.2.    ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.


 8/06/19                        David S Glanzberg                    John Mahoney
Date                               Attorney-at-law                       Attorney for
 (215) 981-5400                 (267) 319-1993                        dav1d.glanzberg@gtlawpc.com

Telephone                           :FAX Number                          E-Mail Address


( Civ. 660) 10/02




                                                                                      ~UG - 7 2019
                  Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 5 of 22

·l~\)\)                                  ,:,           '~'f
 \\                                      c.
      L'SITED STA TES DIS'TRICT COURT
      EASTERN DISTRICT OF PENSSYLV ANIA
      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
      JOHN MAHONEY, on behalf of himself and all
      others similarly situated,

                                    Plaintiffs,                                          19        3587
                                    V.                                           CLASS ACTION COMPLAINT
                                                                                    FOR INJUNCTIVE A.'l"D
      BOYD GAMING CORPORATION,                                                     DECLARATORY RELIEF

                                   Defendant.
                                                                                            F~lED
                                                                                            AUG 07 2019
      ------------------------------------x
                                                          INTRODUCTIO'.'I
                                                                                        B):~ll&p~
      1.        Plaintiff JOHN           MAHO~EY         ("Plaintiff' or "MAHONEY"), on behalf of himself and

                others similarly situated, asserts the following clatms against Defendant BOYD GAMING

                CORPORATION ("Defendant" or "VALLEY FORGE CASINO") as follows.

      2.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the

                United States are visually impaired, including 2.1 million who are blind, and according to

                the American Foundati<>n for the Blind's 2016 report, approximately 300,000 visually

                impaired persons live in the State of Pennsylvama.

      3.         "Being unable to access website puts individuals at a great disadvantage in today's society,

                which is driven by a dynamic electronic marketplace and unprecedented access to

                information." U.S. Dep't of Justice, Statement of Eve L. Hill before the Senate Comm. on

                Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

      4.        Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

                class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations

               implementing the ADA set forth at 28 CFR §§ 36. l 01 et seq.



                                                                     -1-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 6 of 22



5.   Plaintiff requires screen-reading software to read website content using his computer.

     Plaintiff uses the terms "blind" or "visually-impaired" to refer to all people with visual

     impairments who meet the legal definition of blindness in that they have a visual acuity

     with correction of less than or equal to 20 x 200.

6.   Plaintiff brings this civil rights action against Defendant to enforce Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. ("Title III"), which requires,

     among other things, that a public accommodation ( 1) not deny persons with disabilities the

     benefits of its services, facilities, privileges and advantages; (2) provide such persons with

     benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids

     and services . including electronic services for use with a computer screen reading

     program-where necessary to ensure effective communication with individuals with a

     visual disability, and to ensure that such persons are not excluded, denied services,

     segregated or otherwise treated differently than sighted individuals; and (4) utilize

     administrative methods, practices, and policies that provide persons with disabilities equal

     access to online content.

7.   By failing to make its Website available in a manner compatible with computer screen

     reader programs, VALLEY FORGE CASINO, a public accommodation subject to Title

     III, deprives blind and visually-impaired individuals the benefits of its online goods,

     content, and services-all benefits it affords nondisabled individuals-thereby increasing

     the sense of isolation and stigma among these Americans that Title III was meant to redress.

8.   Because VALLEY FORGE CASINO's Website has never been accessible and because

     VALLEY FORGE CASINO does not have, and has never had, an adequate corporate




                                              -2-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 7 of 22



     policy that is reasonably calculated to cause its Website to become and remain accessible,

     Plaintiff invokes 42 G.S.C. § 12188(a)(2) and seeks a permanent injunction requiring:

            a. that VALLEY FORGE CASINO retain a qualified consultant acceptable to
               Plaintiff ("Mutually Agreed Upon Consultant") who shall assist it in improving
               the accessibility of its Website so the goods and services on them may be
               equally accessed and enjoyed by individuals with vision related disabilities;

            b. that VALLEY FORGE CASINO work with the Mutually Agreed Upon
               Consultant to ensure that all employees involved in website development and
               content development be given web accessibility training on a periodic basis,
               including onsite training to create accessible content at the design and
               development stages;

            c. that VALLEY FORGE CASINO work with the Mutually Agreed Upon
               Consultant to perform an automated accessibility audit on a periodic basis to
               evaluate whether VALLEY FORGE CASINO's Website may be equally
               accessed and enjoyed by individuals with vision related disabilities on an
               ongoing basis;

            d. that VALLEY FORGE CASINO work with the Mutually Agreed Upon
               Consultant to perform end-user accessibility/usability testing on a periodic
               basis with said testing to be performed by individuals with various disabilities
               to evaluate whether VALLEY FORGE CASINO's Website may be equally
               accessed and enjoyed by individuals with vision related disabilities on an
               ongoing basis;

            e. that VALLEY FORGE CASINO work with the Mutually Agreed Upon
               Consultant to create an accessibility policy that will be posted on its Website,
               along with an e-mail address and tollfree phone number to report accessibility-
               related problems; and

            f.   that Plaintiff, their counsel and its experts monitor Defendant's Website for up
                 to two years after the Mutually Agreed Upon Consultant validates it is free of
                 accessibility errors/violations to ensure VALLEY FORGE CASINO has
                 adopted and implemented adequate accessibility policies.

9.   Web-based technologies have features and content that are modified on a daily, and

     in some instances, an hourly, basis, and a one time "fix" to an inaccessible website will not

     cause the website to remain accessible without a corresponding change in corporate

     policies related to those web-based technologies. To evaluate whether an inaccessible




                                              -3-
        Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 8 of 22



      website has been rendered accessible, and whether corporate policies related to web-based

      technologies have been changed in a meaningful manner that will cause the website to

      remain accessible, the website must be reviewed on a periodic basis using both automated

      accessibility screening tools and end user testing by disabled individuals.

                               JURISDICTION AND VESUE

10.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      u.s.c. § 12188.
11.   VALLEY FORGE CASINO purposefully targets and otherwise solicits business from

      Pennsylvania residents through its Website. Because of this targeting, it is not unusual for

      VALLEY FORGE CASINO to conduct business with Pennsylvania residents. In fact, the

      opposite is true: VALLEY FORGE CASINO clearly does business over the Internet with

      Pennsylvania residents, having entered into contracts with Pennsylvania residents that

      involve the knowing and repeated transmission of computer files over the Internet. See

      Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa Apr. 25, 2017)

      clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge Schwab) (The

      court exercised personal jurisdiction over an out-of-forum defendant for claims its website

      is inaccessible to a visually disabled resident of the forum state.); see also Access Now Inc.

      v. Otter Products, LLC, Case No. 1: l 7-cv-10967-PBS (D.Mass. Dec. 4, 2017) (exercising

      personal jurisdiction over forum-based plaintiffs website accessibility claims against out-

      of-forum website operator).

12.   Venue in this District is proper under 28 U.S.C. § 1391 (b )(2) because this is the judicial

      district in which a substantial part of the acts and omissions giving rise to Plaintiff claims

      occurred.




                                               -4-
         Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 9 of 22



13.    This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

       2202.

                                           PARTIES
14.    Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

I 5.   Defendant is and was at all relevant times a Pennsylvania Corporation with its principal

       place of business located at 1160 1st Avenue, King of Prussia, Pennsylvania 19406.

16.    Defendant's Website, and its goods, and services offered thereupon, is a public

       accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

                                    NATURE OF        ACTIO~

17.    The Internet has become a significant source of information, a portal, and a tool for

       conducting business, doing everyday activities such as shopping, learning, banking,

       researching, as well as many other activities for sighted, blind and visually-impaired

       persons alike.

18.    In today's tech-savvy world, blind and visually impaired people have the ability to access

       website using keyboards in conjunction with screen access software that vocalizes the

       visual information found on a computer screen or displays the content on a refreshable

       Braille display. This technology is known as screen-reading software. Screen-reading

       software is currently the only method a blind or visually-impaired person may

       independently access the internet. Unless website are designed to be read by screen-reading

       software, blind and visually-impaired persons are unable to fully access website, and the

       information, products, goods and contained thereon.

19.    Blind and visually-impaired users of Wmdows operating system-enabled computers and

       devices have several screen reading software programs available to them. Some of these

       programs are available for purchase and other programs are available without the user



                                               -5-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 10 of 22



      having to purchase the program separately. Job Access With Speech, otherwise known as

      "JAWS" is currently the most popular, separately purchased and downloaded screen-

      reading software program available for a Windows computer. Another popular screen-

      reading software program is Non Visual Desktop Access "J'.jVDA." Plaintiff uses the latter.

20.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the visually-impaired user is unable to access the same content available to sighted users.

21.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines ("WCAG 2.1 "). WCAG 2.1 are well-established guidelines for

      making website accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their website are accessible.

22.   Non-compliant website pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually impaired persons include, but

      are not limited to, the following:

             a.      A text equivalent for every non-text element is not provided;

             b.      Title frames with text are not provided for identification and navigation;

             c.      Equivalent text is not provided when using scripts;

             d.      Forms with the same mforrnation and functionality as for sighted

             persons are not provided;

             e.      Information about the meaning and structure of content is not

             conveyed by more than the visual presentation of content;




                                              -6-
Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 11 of 22



    f.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    g.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    h.      Web pages do not have titles that describe the topic or purpose;

    1.      The purpose of each lmk cannot be determined from the link text

    alone or from the link text and its programmatically determined link context;

    J.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    k.      The default human language of each web page cannot be

    programmatically determined;

    1.      When a component receives focus, it may initiate a change in

    context;

    m.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised before

    using the component;

    n.      Labels or instructions are not provided when content requires user

    input, which include captcha prompts that require the user to verify that he or she

    is not a robot;

    o.      In content which is implemented by using markup languages,

    elements do not have complete start and end tags, elements are not nested according

    to their specifications, elements may contain duplicate attributes, and/or any IDs

    are not unique;




                                      -7-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 12 of 22



             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including assistive technology.

                                  STATEMENT OF FACTS
23.   Defendant is a casino and resort that owns and operates www.mountairycasino.com (its

      "Website"), offering features which should allow all consumers to access its goods and

      services throughout the United States, including Pennsylvania.

24.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff is, however, a proficient ~'VDA

      screen-reader user and uses it to access the Internet.

25.   Plaintiff has attempted to use Defendant's Website at least once in the past. Unfortunately,

      because of VALLEY FORGE CASINO's failure to build its Website in a manner that is

      compatible with screen reader programs, he is unable to understand, and thus is denied the

      benefit of, much of the content and services he wishes to access or use. For example:

             a. Plaintiff was unable to Sign Up for the Website Newsletter due to the failure of

                  the Website to communicate the "Submit" button effectively.

             b. Plaintiff encountered unreadable PD F's such as the Event Center Manual.

             c. Many features on the Website lacks alt. text, which is the invisible code

                  embedded beneath a graphical image. As a result, Plaintiff was unable to

                  effectively understand what content was being displayed on the screen.

             d. Many features on the Website also fail to Add a label element or title attribute

                  for each field. This is a problem for the visually impaired because the screen


                                               -8-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 13 of 22



                  reader fails to communicate the purpose of the page element. It also leads to the

                  user not being able to understand what he or she is expected to insert into the

                  subject field.

             e. The Website also contains a host of broken links, which is a hyperlink to a non-

                  existent or empty webpage. For the visually impaired this is especially

                  paralyzing due to the inability to navigate or otheiwise determine where one is

                  on the website once a broken link is encountered. For example, when attempting

                  to "Book a Room," Plaintiff encountered an error message through a pop-up

                  screen. However, nothing was communicated to Plaintiff via his screen reader

                  an so the error went undetected and Plaintiff was therefore denied the ability to

                  book his stay.

26.   As a result of visiting VALLEY FORGE CASINO's Website and from investigations

      performed on his behalf, Plaintiff is aware the Website include at least the following

      additional barriers blocking his full and equal use:

             a. The Website does not provide a text equivalent for every non-text element;

             b. The purpose of each link cannot be determined from the link text alone or from

                  the link text and its programmatically determined link context;

             c. Web pages lack titles that describe their topic or purpose;

             d. Headings and labels do not describe topic or purpose;

             e. Keyboard user interfaces lack a mode of operation where the keyboard focus

                  indicator is visible;

             f.   The default human language of each web page cannot be programmatically

                  determined;




                                               -9-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 14 of 22



             g. The human language of each passage or phrase in the content cannot be

                  programmatically determined;

             h. Labels or instructions are not always provided when content requires user input;

             i.   Text cannot be resized up to 200 percent without assistive technology so that it

                  may still be viewed without loss of content or functionality;

             J.   A mechanism is not always available to bypass blocks of content that are

                  repeated on multiple web pages;

             k. A correct reading sequence is not provided on pages where the sequence in

                  which content is presented affects its meaning;

             I.   In content implemented using markup languages, elements do not always have

                  complete start and end tags, are not nested according to their specifications,

                  may contain duplicate attributes, and IDs are not always unique; and

             m. The name and role of all UI elements cannot be programmatically determined;

                  things that can be set by the user cannot be programmatically set; and/or

                  notification of changes to these items is not available to user agents, including

                  assistive technology.

27.   These barriers, and others, deny Plaintiff full and equal access to all of the services the

      Website offers, and now deter him from attempting to use the Website and/or visit

      VALLEY FORGE CASINO. Still, Plaintiff would like to, and intends to, attempt to access

      VALLEY FORGE CASINO's Website in the future to research the services the Website

      offers, or to test the Website for compliance with the ADA.

28.   Due to Defendant's failure and refusal to remove access barriers to its website, Plaintiff

      and visually-impaired persons have been and are still being denied equal access to




                                              -10-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 15 of 22



      Defendant's Website, and the numerous goods and services and benefits offered to the

      public through the Website.

29.   If the Website were accessible, i.e. if VALLEY FORGE CASINO removed the access

      barriers described above, Plaintiff could independently research the Website's offerings,

      including signing up for the Online Gaming feature.

30.   Through his attempts to use the Website, Plaintiff has actual knowledge of the access

      barriers that make these services inaccessible and independently unusable by blind and

      visually-impaired people.

31.   Though VALLEY FORGE CASINO may have centralized policies regarding the

      maintenance and operation of its Website, VALLEY FORGE CASINO has never had a

      plan or policy that is reasonably calculated to make its Website fully accessible to, and

      independently usable by, individuals with vision related disabilities. As a result, the

      complained of access barriers are permanent in nature and likely to persist.

32.   The law requires that VALLEY FORGE CASINO reasonably accommodate Plaintifrs

      disabilities by removing these existing access barriers. Removal of the barriers identified

      above is readily achievable and may be carried out without much difficulty or expense.

33.   Plaintiffs above request for injunctive relief is consistent with the work performed by the

      United States Department of Justice, Department of Transportation, and U.S. Architectural

      and Transportation Barriers Compliance Board (the "Access Board"), all of whom have

      relied upon or mandated that the public-facing pages of website complies with an

      international compliance standard known as Web Content Accessibility Guidelines version

      2.1 AA ("WCAG 2.1 AA"), which is published by an independent third party known as

      the Worldwide Web Consortium ("W3C").




                                             -11-
        Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 16 of 22



34.    Plaintiff and the Class have been, and in the absence of an injunction will continue to be,

       injured by VALLEY FORGE CASINO's failure to provide its online content and services

       in a manner that is compatible with screen reader technology.

35.    VALLEY FORGE CASINO has long known that screen reader technology is necessary

       for individuals with visual disabilities to access its online content and services, and that it

       is legally responsible for providing the same in a manner that is compatible with these

       auxiliary aids.

36.    Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest

       before the United States District Court for the District of Massachusetts that it has been a

       "longstanding position" of the Department of Justice ''that the ADA applies to website of

       public accommodations." See National Association of the Deaf v. Massachusetts Institute

       of Technology, No. 3: 15-cv-300024-MGM, DOJ Statement oflnterest in Opp. To Motion

       to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) ("MIT Statement oflnterest");

       see also National Association of the Deaf v. Harvard University, No. 3:15-cv-30023-

       MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.

       Jun. 25, 2015) ("Harvard Statement of Interest").

37.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of ... this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities ... Where appropriate, injunctive relief shall also include requiring the ...
       modification of a policy ...

42 U.S.C. § 12188(a)(2).

38.    There is no DOJ administrative proceeding that could provide Plaintiff with Title lll

       injunctive relief.



                                               -12-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 17 of 22



39.   While DOJ has rulemaking authority and can bring enforcement actions in court, Congress

      has not authorized it to provide an adjudicative administrative process to provide Plaintiff

      with relief.

40.   Plaintiff alleges violations of existing and longstanding statutory and regulatory

      requirements to provide auxiliary aids or services necessary to ensure effective

      communication, and courts routinely decide these types of matters.

41.   Resolution of Plaintiffs claims does not require the Court to unravel intricate, technical

      facts, but rather involves consideration of facts within the conventional competence of the

      courts, e.g. (a) whether VALLEY FORGE CASINO offers content and services on its

      Website, and (b) whether Plainti ff can access the content and services.

42.   Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

      be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS
43.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide

      class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

      States who have attempted to access Defendant's Website and as a result have been denied

      access to the equal enjoyment of goods and services, during the relevant statutory period.

44.
                                                      .
      Common questions of law and fact exist amongst Class, including:

              a.     Whether Defendant's Website is a "public accommodation" under

              the ADA;

             b.      Whether Defendant's Website denies the full and equal enjoyment

              of its products, services, facilities, privileges, advantages, or accommodations to

             people with visual disabilities, violating the ADA.




                                              -13-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 18 of 22



45.   Plaintiffs claims are typical of the Class. The Class, like Plaintiff, are visually impaired or

      otherwise blind, and claim that Defendant has violated the ADA by failing to remove

      access barriers on its Website so as to be independently accessible to the Class.

46.   Plaintiff will fairly and adequately represent and protect the interests of the Class Members

      because Plaintiff has retained and is represented by counsel competent and experienced in

      complex class action litigation, and because Plaintiff has no interests antagonistic to the

      Class Members.

47.   Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

      Defendant has acted or refused to act on grounds generally applicable to the Class, making

      appropriate both declaratory and injunctive relief with respect to the Class as a whole.

48.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

      and legal questions common to Class Members predominate over questions affecting only

      individual Class Members, and because a class action is superior to other available methods

      for the fair and efficient adjudication of this litigation.

49.   Judicial economy will be served by maintaining this lawsuit as a class action in that it is

      likely to avoid the burden that would be otherwise placed upon the judicial system by the

      filing of numerous similar suits throughout the Cnited States.

                           FIRST CAUSE OF ACTION
                  VIOLATIONS OF THE ADA, 42 1.J.S.C. § 12181 et seq.
50.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

51.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

      No individual shall be discriminated against on the basis of disability in the full and equal
      enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
      any place of public accommodation by any person who owns, leases (or leases to), or
      operates a place of public accommodation.


                                                -14-
         Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 19 of 22




42 U.S.C. § 12182(a).

52.    Defendant's Website is a public accommodat10ns within the definition of Title III of the

       ADA, 42 U.S.C. § 12181 (7). The Website is a service that is offered to the general public,

       and as such, must be equally accessible to all potential consumers.

53.    Under Section 302(b )(I) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

        12 l 82(b )(1 )(A)(i).

54.    Under Section 302(b )( 1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(l)(A)(ii).

55.    Under Section 302(b)(2) of Title III of the. ADA, unlawful discrimination also includes,

       among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability is excluded,
       denied services, segregated or otherwise treated differently than other individuals because
       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

56.    The acts alleged herein constitute v10lations of Title III of the ADA, and the regulations

       promulgated thereunder. Plaintiff, who is a member of a protected class of persons under




                                               -15-
       Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 20 of 22



      the ADA, has a physical disability that substantially hmits the major life activity of sight

      within the meaning of 42 u.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been

      denied full and equal access to the Website, has not been provided services that are

      provided to other patrons who are not disabled, anti has not been provided any reasonable

      accommodation to those services. Defendant has failed to take any prompt and equitable

      steps to remedy its discriminatory conduct. These violations are ongoing.

57.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTIO~
                                 DECLARATORY RELIEF
58.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

59.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website contains

      access barriers denying blind customers the full and equal access to the products, services

      and facilities of its Website, which Defendant owns, operations and controls, fails to

      comply with applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12182, et seq. prohibiting discrimination against the blind.

60.   A judicial declaration is necessary and appropriate at this time in order that each of the

      parties may know their respective rights and duties and act accordingly.

                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

61.   A Declaratory Judgment that at the commencement of this action VALLEY FORGE

      CASINO was in violation of the specific requirements of Title III of the ADA described




                                               -16-
      Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 21 of 22



      above, and the relevant implementing regulations of the ADA, in that VALLEY FORGE

      CASINO took no action that was reasonably calculated to ensure that its Website is fully

      accessible to, and independently usable by, individuals with visual disabilities;

62.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a) which

      directs Defendant to take all steps necessary to bring its Website into full compliance with

      the requirements set forth in the ADA, and its implementing regulations, so that its Website

      is fully accessible to, and independently usable by, blind individuals, and which further

      directs that the Court shall retain jurisdiction for a period to be determined to ensure that

      Defendant has adopted and is following an institutional policy that will in fact cause it to

      remain fully in compliance with the law- -the specific injunctive relief requested by

      Plaintiff is described more fully in paragraph 8 above;

63.   An award of costs and expenses of this action;

64.   Payment of reasonable attorneys' fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §

      36.505, including costs of monitoring Defendant's compliance with the judgment (see

      Radix v. Johnson, 143 F.3d 246 (6th Cir. 1998), affd in part, rev'd in part, 527 U.S. 343

      (1999); Jenkins v. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. U.S. Dep't of Haus.

      & Urban Dev., 99 F.3d 761 (5th Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th

      Cir. 1993) (district court should permit compensation for the post judgment monitoring

      efforts by the plaintiffs counsel that are "useful and necessary to ensure compliance with

      the court's orders"); Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.

      Mathis, 752 F.2d 553 (1 lth Cir. 1985); Willie M. v. Hunt, 732 F.2d 383, 385, 387 (4th Cir.

      1984); Bond v. Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of

      Educ., 611F.2d624, 637 (6th Cir. 1979) ("Services devoted to reasonable monitoring of




                                              -17-
         Case 2:19-cv-03587-PBT Document 1 Filed 08/07/19 Page 22 of 22



         the court's decrees, both to ensure full compliance and to ensure that the plan is indeed

         working ... are essential to the long-term success of the plaintiffs suit.") (citing 3ro Circuit's

         support for District Court's award of prospective fees to plaintiffs counsel)~

65.      An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing

         Plaintiff as Class Representative, and his attorneys as Class Counsel; and

66.      Such other and further relief as this Court deems just and proper.


Dated:      Philadelphia, Pennsylvania
            August 6, 2019


                                                          GLANZBERG TOBIA LAW, P.C.

                                                          B-,~~
                                                          y. - - - - - - - - - -
                                                          David S. Glanzberg, Esq.
                                                          david.glanzberg@gtlawpc.com
                                                          123 South Broad Street, Suite 1640
                                                          Philadelphia, PA 19109
                                                          Tel: (215) 981-5400
                                                          Fax: (267)319-1993
                                                          ATTORNEYS FOR PLAINTIFF




                                                   -18-
